16‐1317‐ag 
     Caesar v. Sessions 
                                                                                              BIA 
                                                                                         Videla, IJ 
                                                                                      A038 620 202 
      
                             UNITED STATES COURT OF APPEALS 
                                 FOR THE SECOND CIRCUIT 
                                                    
                                        SUMMARY ORDER 
      
     RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.  
     CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007 IS 
     PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE 
     PROCEDURE  32.1  AND  THIS  COURT’S  LOCAL  RULE  32.1.1.    WHEN  CITING  A 
     SUMMARY  ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY 
     MUST  CITE  EITHER  THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC 
     DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY  CITING 
     TO  A  SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT 
     REPRESENTED BY COUNSEL.   
      
 1         At  a  stated  term  of  the  United  States  Court  of  Appeals  for  the  Second 
 2   Circuit,  held  at  the  Thurgood  Marshall  United  States  Courthouse,  40  Foley 
 3   Square,  in  the  City  of  New  York,  on  the  12th  day  of  October,  two  thousand 
 4   seventeen. 
 5    
 6         PRESENT:  RAYMOND J. LOHIER, JR., 
 7                          CHRISTOPHER F. DRONEY, 
 8                                  Circuit Judges, 
 9                          JED S. RAKOFF, 
10                                  District Judge.* 
11         ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
12         LINDEN FORBES CAESAR, AKA Linden Walker, 
13    
14                                          Petitioner, 
15                                   
16                                  v.                                            No. 16‐1317‐ag 
17                                   
18         JEFFERSON B. SESSIONS III, UNITED STATES 
19         ATTORNEY GENERAL, 
20    
21                                          Respondent. 

     * Judge Jed S. Rakoff, of the United States District Court for the Southern District of 
     New York, sitting by designation. 
 1          ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
 2    
 3          FOR PETITIONER:                                   S. Michael Musa‐Obregon, White 
 4                                                            Plains, NY. 
 5           
 6          FOR RESPONDENT:                                   REGINA BYRD, Office of Immigration 
 7                                                            Litigation (Benjamin C. Mizer, 
 8                                                            Principal Deputy Assistant Attorney 
 9                                                            General; Papu Sandhu, Acting 
10                                                            Assistant Director, on the brief), 
11                                                            United States Department of Justice, 
12                                                            Washington, DC. 
13           
14          UPON DUE CONSIDERATION of this petition for review of a Board of 

15   Immigration Appeals (“BIA”) decision, IT IS HEREBY ORDERED, ADJUDGED, 

16   AND DECREED that the petition for review is DISMISSED. 

17          Linden Forbes Caesar, a native and citizen of Guyana, seeks review of a 

18   March 29, 2016 decision of the BIA, affirming an October 14, 2015 decision of an 

19   Immigration Judge (“IJ”) ordering Caesar’s removal to Guyana and denying his 

20   application for deferral of removal under the Convention Against Torture 

21   (“CAT”).  In re Linden Forbes Caesar, No. A038 620 202 (B.I.A. Mar. 29, 2016), 

22   aff’g No. A038 620 202 (Immig. Ct. N.Y. City Oct. 14, 2015).  We assume the 

23   parties’ familiarity with the underlying facts and procedural history in this case, 

24   to which we refer only as necessary to explain our decision to dismiss the 

25   petition. 



                                                         2 
 1          Our jurisdiction to review a final order of removal of an “alien” who has 

 2   been ordered removed on the basis of controlled substance convictions is limited 

 3   to constitutional claims and questions of law.  8 U.S.C. § 1252(a)(2)(C), (D); Ortiz‐

 4   Franco v. Holder, 782 F.3d 81, 86 (2d Cir. 2015). 

 5          Caesar argues that he met his burden for deferral of removal under the 

 6   CAT because he credibly testified that a member of the Phantom Gang in 

 7   Guyana threatened his life in 2000, the gang will harm him if he returns to 

 8   Guyana, and the Guyanese authorities will turn a blind eye.  In essence, he 

 9   argues that if removed to Guyana, he would likely be tortured.  The agency’s 

10   factual finding that torture is unlikely is not subject to our review.  Hui Lin 

11   Huang v. Holder, 677 F.3d 130, 134 (2d Cir. 2012) (the likelihood of a future event 

12   is a question of fact). 

13          Caesar also argues that the Government’s fourteen‐year delay in 

14   commencing removal proceedings against him violates his Fifth Amendment 

15   right to due process and his Sixth Amendment right to a speedy trial.  We lack 

16   jurisdiction to review claims concerning the Government’s decision to commence 

17   removal proceedings other than colorable constitutional claims and questions of 

18   law.  See Ali v. Mukasey, 524 F.3d 145, 150 (2d Cir. 2008); Barco–Sandoval v. 



                                               3 
 1   Gonzales, 516 F.3d 35, 40 (2d Cir. 2008).  Here, neither Caesar’s due process nor 

 2   his speedy trial arguments raise colorable constitutional or legal claims.  

 3         First, due process is satisfied when an “alien” (1) receives “notice of the 

 4   nature of the charges,” “the time and place at which the proceedings will be 

 5   held,” and “the charges against [him],” and (2) is afforded “a meaningful 

 6   opportunity to participate in [his] removal proceedings.”  Nolasco v. Holder, 637 

 7   F.3d 159, 163 (2d Cir. 2011) (quotation marks omitted).  But Caesar does not 

 8   dispute that these requirements were satisfied or show “some cognizable 

 9   prejudice fairly attributable to the challenged process.”  Garcia‐Villeda v. 

10   Mukasey, 531 F.3d 141, 149 (2d Cir. 2008) (quotation marks omitted).  Although 

11   he asserts that the delay prevented him from seeking post‐conviction relief in 

12   State court, he made no prima facie showing of eligibility for that relief, see 

13   Rabiu v. INS, 41 F.3d 879, 882 (2d Cir. 1994), and has not even alleged, let alone 

14   produced, evidence of any attempt to vacate his convictions, see 8 U.S.C. 

15   § 1229a(c)(4)(A).  Second, Caesar fails to state a colorable speedy trial claim 

16   because the Sixth Amendment does not apply in immigration proceedings, 

17   which are classified as civil rather than criminal.  INS v. Lopez‐Mendoza, 468 

18   U.S. 1032, 1038 (1984).  



                                               4 
1         We have considered Caesar’s remaining arguments and conclude that they 

2   are without merit.  For the foregoing reasons, the petition for review is 

3   DISMISSED.   

4                                          FOR THE COURT: 
5                                          Catherine O’Hagan Wolfe, Clerk of Court 




                                             5